BUSSEY, Presiding Judge:
Appellant, Ervin Erb Meeks, hereinafter referred to as defendant, was charged, tried and convicted in the District Court of *888Oklahoma County, Oklahoma, for the offense of Burglary in the Second Degree, After Former Conviction of a Felony; his punishment was fixed at ten (10) years imprisonment with the court suspending the last five (5) years, and from said judgment and sentence, a timely appeal has been perfected to this Court.
At the trial, Kenneth Stanford testified that on November 16, 1971 he was employed by the R C Cola Bottling Works and left his truck in the parking lot at 1137 Exchange with the doors closed and the windows rolled up. He observed the defendant about 4:30 that afternoon taking pop from a company truck. He chased the defendant off and when the defendant returned, in approximately fifteen minutes, he called the police. Upon the arrival of the police, they searched the defendant and found a pair of pliers and a screwdriver in defendant’s pocket. Stanford testified that the screwdriver and pliers were customarily, kept in the glove compartment of his vehicle. He testified that the defendant was “staggering drunk.”
Officer Behrens testified that he arrested the defendant at approximately 4:30 p. m. and found the pliers and screwdriver in defendant’s coat pocket. He testified that in his opinion the defendant was under the influence of alcohol.
Officer Tash testified that he informed the defendant of his Miranda rights at the City Jail. The defendant stated that he found the screwdriver and pliers in the alley behind the bottling works where they had been dropped by someone running down the alley.
The defendant testified that he was sixty-four (64) years old and had been arrested numerous times for drunkenness. He testified that he started drinking at about 8:00 that morning and consumed whiskey, beer and wine. He did not remember anything that happened on the afternoon in question nor did he remember talking to the officer in the City Jail. The previous conviction was admitted and stipulated.
The first proposition asserts that the verdict is not supported by the evidence. We have consistently held that where there is competent evidence in the record from which the jury could reasonably conclude that defendant was guilty as charged, the Court of Criminal Appeals will not interfere with the verdict even though there is a sharp conflict in the evidence and different inferences may be drawn therefrom since it is the exclusive province of the jury to weigh the evidence and determine the facts. Jones v. State, Okl.Cr., 468 P.2d 805.
The final proposition contends that the punishment is excessive. Although this Court is sympathetic with the plight of the defendant who is an apparent hopeless alcoholic (158 convictions for drunkenness), we have previously held that this Court does not have the authority to modify sentence below the statutory minimum. See Parker v. State, Okl.Cr., 273 P.2d 778.
The judgment and sentence is affirmed.